Title: From George Washington to Colonels Henry Sherburne, Samuel Blachley Webb, David Henley, Ezekiel Cornell, and Alexander Scammell, 12 January 1777
From: Washington, George
To: Sherburne, Henry,Webb, Samuel Blachley,Henley, David,Cornell, Ezekiel,Scammell, Alexander



Sir
Morris Town January 12th 1777

Instructions—Recruiting Orders—and a Warrant for 6,000 Dollars to Recruit with, are now Inclosed to you—Copies of the Recruiting Orders are to be given to the Officers so soon as they are Nominated,

& I should think if only part of the bounty was given to the men at the time of enlisting them & the residue when they Joined the Regt it might be a means of preventing Desertion.
You are to fix upon some Central place for the Rendezvous of your Recruits where you are to attend in Order to receive—form—Cloaths—Dicipline and provide Necessaries for your Regiment—the Recruits with proper Officers are to be Assembled at that place as fast as they are Inlisted—and you are once a Week to advise me of the State of your Regiment & how you proceed in the Recruiting of it.
The short time allowed us for the most Vigorous Exertions which I am perswaded render Arguments unnecessary to Stimulate you to the Speedy Completion of your Regiment and preparing it for the Field.
In this Business I heartily wish you Success—& am Sir Yr most Obt Servt

Go: Washington


Note. Eleazor Oswald late with Genl Arnold is to be yr Lt Colo.—Bradford is to be your Major.

